In an action, inter alia, to recover damages for personal injuries and wrongful death, the defendant appeals from so much of an order of the Supreme Court, Queens County (Schmidt, J.), entered January 6, 2003, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There are triable issues of fact requiring the denial of summary judgment. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.